                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                              EL DORADO DIVISION

CRYSTAL HODGE                                                                PLAINTIFF

vs.                              Civil No. 1:19-cv-01024

ANDREW SAUL,                                                                 DEFENDANT
Commissioner, Social Security Administration


                                       JUDGMENT

       Comes now the Court on this the 14th day of April 2020, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security

Administration is AFFIRMED, and Plaintiff’s Complaint is hereby dismissed with prejudice.

       IT IS SO ORDERED.

                                                        /s/Barry A. Bryant
                                                        HON. BARRY A. BRYANT
                                                        U. S. MAGISTRATE JUDGE
